Citation Nr: 0702584	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-36 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to service connection for an eye disability, 
claimed as conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from October 1973 to 
September 1975.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

In December 2004 and May 2006, the Board remanded the case 
for additional development.  

The issue of service connection for an eye disability, 
claimed as conjunctivitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic stomach disability did not have its onset during 
service and is not otherwise related to active duty.


CONCLUSION OF LAW

A stomach disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103, 5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Following the May 2006 Board remand, the RO issued a 
notification letter dated in May 2006 that properly provided 
notice of his service connection claim, and met all four 
elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This letter provided the veteran with an update 
on the status of his claims, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claims.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denials in a July 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records, VA medical records; specifically a VA 
examination report dated in June 2006, and lay statements 
from the veteran in support of his claims.  As a VA 
examination and other medical evidence is of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service. 38 C.F.R. § 3.303(d).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The veteran claims that he experienced stomach problems, 
including bloating and nausea, in service and since his 
period of active military service. 

Service medical records confirmed treatment in June 1975 for 
stomach pain.  Specifically, a June 1975 clinical record 
noted subjective complaints of stomach pain for two weeks.  
The veteran complained of pain, but no diarrhea or nausea.  
Evaluation of the stomach was normal with no masses or 
rebound tenderness shown.  The diagnosis was rule out 
gastritis and treated with Gelusil.  However, the subsequent 
June 1975 separation examination report noted that findings 
for the abdomen and viscera were normal.   

Post-service medical records did not show complaints of 
stomach problems again until 1993.  In February 1993 and 
March 1993, VA clinical records noted complaints of 
indigestion, gas, and abdomen pain.  An upper 
gastrointestinal (GI) series performed in April 1993 was 
unremarkable.  In a July 1993 VA treatment report, the 
veteran was diagnosed with viral gastroenteritis.  A November 
1998 VA treatment report noted recurrent gas pain.  An 
October 2002 VA treatment report also noted complaints of 
recent gas problems.  

A VA examination was conducted in June 2006.  The physician 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he recently has been 
having symptoms of heartburn, indigestion, and reflux.  He 
stated that he vomits up the food particularly if he eats 
certain foods such as rice, chili, and tomato sauce.  He 
complained of gas, but did not have hematemsis or melena.  
His weight was stable.  He used Maalox on a needed basis and 
stated that Maalox worked far better than any other 
treatment.  Evaluation was normal and did not show any 
evidence of an ulcer, gastroesophageal reflux, or other 
abnormalities.  The abdomen was soft with active bowel 
sounds.  There was no visceromegaly, masses, or tenderness.  
The diagnosis was gastroesophageal reflux.  

The physician opined that the veteran's current symptoms were 
consistent with gastroesophageal reflux.  However, his 
current GI problems were not related to the episode of 
gastritis that he was treated for in service in 1975.  

The physician's opinion is probative evidence as it was based 
on a review of the claims folder, examination of the veteran, 
and supported by the record.  While the veteran did receive 
treatment for GI problems one time in service, no chronic 
disability was identified.  Separation examination did not 
reveal any chronic GI disability.  Moreover, there was no 
evidence of treatment for GI problems after service until 
1993.  There is no competent medical evidence contradicting 
these findings.

In sum, the evidence presented in this case does not show 
that a chronic stomach disability was manifested in service 
or for many years after separation from service.  The 
probative evidence demonstrates that the veteran's current 
stomach disability is not related to his military service.  
As such, the Board finds that service connection is not 
warranted for a stomach disability.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection for a stomach disability.  Rather, he has offered 
only his own general arguments to the effect that he believes 
that he has a stomach problems are related to service.  It is 
noted that he has not shown, nor claimed, that he is a 
medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that he 
has a stomach disability that is related to active duty.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against the claims, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2005); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for stomach disability is denied. 


REMAND

In the Appellant's Post-Remand Brief, the veteran's 
representative asserted that the June 2005 VA examination 
report was not included in the claims folder.  Furthermore, 
while the claims folder included an etiology opinion from a 
VA physician dated in June 2006, it was not possible to 
conclude from reviewing the claims folder that the June 2006 
VA physician was the same physician who examined the veteran 
in June 2005.  

The Board agrees with the veteran's representative.  There is 
no copy of the June 2005 VA examination report in the claims 
folder and it is not possible to tell whether the June 2006 
VA physician is the same physician who examined the veteran 
in June 2005.  A copy of this report must be procured before 
adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain and associate with 
the claims 
folder the June 2005 VA eye examination 
report.  

2.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for eye disability, claimed as 
conjunctivitis.  If the benefit sought is 
not granted, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


